Claims 1-32 are currently pending with claims 9-16 being cancelled.  Claims 1-8 and 17-32 are under consideration. 
The rejection over CN’865 in view of Bradley I as evidenced by Bradley II is maintained.  
The rejection over Blumenstock in view of Shah has been withdrawn in view of the present amendment.  Blumenstock requires a bonding layer to secure a cover layer to a core layer; therefore, the combined disclosures of Blumenstock and Shah fail to teach a resin in the cover layer directly bonding to resin in the core layer.  
The rejection over Merlette in view of Bradley I as evidenced by Bradley II is maintained.   
The rejection over CN’865 in view of Raithel is put back on in the Office Action because the limitation of the glass fiber of approximately of 30% by weight has been removed from the claim.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 17-26, 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104708865 (hereinafter “CN’865”) in view of US . 
CN’865 discloses a lightweight board useful as a housing or protective cover for electronic products comprising a foam layer sandwiched between two carbon fiber plates (page 2).  The light weight board foam is formed by bonding and pressing a preformed foam layer to preformed carbon fiber plate at a temperature of from 150-200oC (page 2).  As the foam layer can be made of a thermoplastic resin such as polypropylene, polyethylene or polystyrene (page 2), the carbon fiber plate must have a thermoplastic resin that is able to melt at high temperature and bond with the thermoplastic resin in the foam layer so that the foam layer can be affixed to the carbon fiber plate.  
CN’865 does not explicitly disclose a foam layer made of a resin and glass fiber incorporated therein wherein the foam layer comprises a foam core with an integral skin having a higher concentration of a resin than the foam core and a lower surface roughness than the foam core.  There is no teaching or suggestion that the lightweight board is formed using an injection molding process comprising a step of heating a mold according to a rapid heating and cooling molding technique, and a step of injecting the foamable resin at a lower pressure than the foamable rein without the supercritical fluid. 
Bradley I, however, discloses a lightweight microcellular polyamide shaped article obtained by injection molding a polyamide matrix in the presence of a fluid in the supercritical state (abstract).  The shaped article further includes 0.1 to 70% by weight of glass fibers incorporated therein (paragraphs 14-17, 39, and 41).   In 
Bradley II is relied upon as evidence to establish a fact that a microcellular polyamide foam obtained by using injection molding in the presence of a fluid in the supercritical state composed of a core of low density and a skin with density close to that of the polymer making up the matrix (paragraphs 70 and 71).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to motivated by the desire to substitute the foam molded material disclosed in Bradley I for the foam layer disclosed in CN’865 motivated by the desire to provide the foam layer having excellent energy absorption, mechanical stability and good surface quality without compromising the weight of the foam layer.    
CN’865 does not disclose that the lightweight board is formed using an injection molding process comprising a step of heating a mold according to a rapid heating and cooling molding technique, and a step of injecting the foamable resin at a lower pressure than the foamable rein without the supercritical fluid.  
However, these claimed recitations are product-by-process limitations not as yet shown to produce a patentably distinct component.  The light weight board of CN’865 as modified by the Bradley references is identical to or only slightly different than the claimed component prepared by the method set out in the claim, because 
The resulting light weight board comprises a foam layer sandwiched between two carbon fiber plates.  The resulting lightweight board is useful as a housing or protective cover for electronic products comprising a foam layer sandwiched between two carbon fiber plates.  The light weight board foam is formed by bonding and pressing a preformed foam layer to preformed carbon fiber plate at a temperature of from 150-200oC.  As the foam layer can be made of a thermoplastic resin such as polypropylene, polyethylene or polystyrene, the carbon fiber plate must have a thermoplastic resin that is able to melt at high temperature and bond with the thermoplastic resin in the foam layer so that the foam layer can be affixed to the carbon fiber plate.  
The modified foam layer comprises a foam core with an integral skin having a greater concentration of a resin, and a lower surface roughness than the foam core.   The modified foam layer comprises a thermoplastic resin and 35% by weight of glass fibers incorporated therein.  The modified foam layer has a plurality of gas bubbles using nitrogen and/or carbon dioxide in a supercritical state.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
	
As to claims 28, 30 and 32, in view of a sandwich structure of the CN’865 light weight board, the foam layer is expected to be co-extensive with the cover layer.  The foam layer is formed on the cover layer including a periphery portion of the cover layer.  

Applicant alleges that nowhere does CN’865 disclose the fiberboard containing a resin which is directly bonding with a resin in the foam layer.  The examiner respectfully disagrees. 
It has been known in the art of the fibers, the carbon fiber plate is made of carbon fibers and a resin to bind the carbon fibers together.   The carbon fiber plate would have been impossible without the presence of the resin.  CN’865 discloses that the light weight board foam is formed by bonding and pressing a preformed foam layer to a preformed carbon fiber plate at a temperature of from 150-200oC (page 2).  As the foam layer can be made of a thermoplastic resin such as polypropylene, polyethylene or polystyrene, the carbon fiber plate must have a 
Applicant further states that the foam layer in CN’865 is made of an epoxy resin which does not melt at high temperatures and thus, there would require a bonding agent to secure the foam layer to the carbon fiber plate.  The examiner respectfully disagrees. 
It is true that the foam layer of CN’865 can be made of an epoxy resin.  However, there is no indication that a bonding agent is used for joining the foam layer to the fiber board during the hot pressing process.  
Applicant argues that a person of ordinary skilled in the art would not apply the Bradley references to CN’865 because using high temperature and pressure disclosed in CN’865 would crush the foam cells in Bradley references.  Applicant then points to Blumenstock as evidence in support of incompatibility of CN’865 and the Bradley references.  Applicant then goes on that the morphology of the foam cells disclosed in Blumenstock are preserved during the heat lamination by three conditions: (i) a melting point of the core is substantially higher than a melting point of the cover layer; (ii) a friction welding to provide localized heat at the interfacing surfaces and (iii) a “partial region” to take the pressure away from the core layer.   
The examiner respectfully disagrees. 
The basis of the rejection of CN’865 in view of Bradley references is about substitution of the foam layer disclosed in Bradley I for the foam layer of CN’865.  The substitution is to provide the lightweight board having excellent energy prima facie case of obviousness is said to exist.  
Nothing in the claim is specific about the morphology of the foam cells.  Hence, the preservation of foam cell structure of Blumenstock during the hot pressing does not render the combined teachings of CN’865 and Bradley references improper because the deformation of the foam cells at the interface surface between the foam layer and the fiberboard is completely irrelevant to CN’865 and thus the claims.  
Applicant avers that “the NFOA (Non-Final Office Action) improperly asserts that the claims are “product-by-process” claims, and thus these claimed elements that are missing in the cited documents may be ignored”.  The examiner respectfully disagrees. 
As discussed in MPEP §§ 2113 and 2173.05 (p), product-by-process claims are examined only with regard to the product they recite, meaning that the prior art need only disclose the claimed product, regardless of the process used to create the prior art product, except to the extent that any portion of the recited process includes structural product limitations, which are considered for patentability. 
For the current application, the recitations of an injection molding process comprising a step of heating a mold according to a rapid heating and cooling molding technique, and a step of injecting the foamable resin at a lower pressure than the foamable rein without the supercritical fluid has been examined by the 
Indeed, CN’865 discloses a lightweight board useful as a housing or protective cover for electronic products comprising a foam layer sandwiched between two carbon fiber plates (page 2).  The light weight board foam is formed by bonding and pressing a preformed foam layer to preformed carbon fiber plate at a temperature of from 150-200oC (page 2).  As the foam layer can be made of a thermoplastic resin such as polypropylene, polyethylene or polystyrene (page 2), the carbon fiber plate must have a thermoplastic resin that is able to melt at high temperature and bond with the thermoplastic resin in the foam layer so that the foam layer can be affixed to the carbon fiber plate.  
Bradley I discloses a lightweight microcellular polyamide shaped article obtained by injection molding a polyamide matrix in the presence of a fluid in the supercritical state (abstract).  The shaped article further includes 0.1 to 70% by weight of glass fibers incorporated therein (paragraphs 14-17, 39, and 41).   In particular, the shaped article contains 35 wt% of glass fibers meeting the claimed content of the glass fibers within a threshold range (table 2).  The shaped article is useful for the manufacture of electric or electronic components (paragraph 58).  The shaped article has a plurality of gas bubbles using nitrogen and/or carbon dioxide in a supercritical state (paragraph 49).   
Bradley II is relied upon as evidence to establish a fact that a microcellular polyamide foam obtained by using injection molding in the presence of a fluid in the 
Every structural limitation of the product resulted from the injection molding is reviewed and considered thoroughly. 
The combined teachings of CN’865 and Bradley I result in a lighweight board meets all structural limitations and chemistry required by the claims.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with CN’865 in view of the Bradley references.  

Claims 1-8, and 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,030,754 to Merlette (hereinafter “Merlette”) in view of Bradley I as evidenced by Bradley II.  
Merlette discloses a composite lightweight wheel rim for spoke wheels having an inner and an outer ring separated by a low density rigid foam layer (abstract, and figure 1).  The composite lightweight wheel rim is non-planar with the foam layer being formed on the periphery portion of the inner ring or the outer ring.  The inner and outer rings are made of a thermoplastic resin and carbon fibers incorporated 
The low density, rigid foam layer is obtained by injecting expandable resin foam into a space between the inner and outer rings (column 4, lines 45-50).  Merlette and Applicant use the same injection molding to secure the foam layer to the inner and outer rings; therefore, the resin of the rings must directly bond with the resin in the foam layer.    
Merlette does not explicitly disclose the low density rigid foam layer comprising glass fiber incorporated therein, and wherein the low density rigid foam layer comprises a foam core with an integral skin having a higher concentration of a resin than the foam core and a lower surface roughness than the foam core.  There is no teaching or suggestion that an injection molding process comprises a step of heating a mold according to a rapid heating and cooling molding technique, and a step of injecting the foamable resin at a lower pressure than the foamable rein without the supercritical fluid. 
 Bradley I, however, discloses a lightweight microcellular polyamide shaped article obtained by injection molding a polyamide matrix in the presence of a fluid in the supercritical state (abstract).  The shaped article further includes 0.1 to 70% by weight of glass fibers incorporated therein (paragraphs 14-17, 39, and 41).   In particular, the shaped article contains 35 wt% of glass fibers meeting the claimed content of the glass fibers within a threshold range (table 2).  The shaped article is useful for the manufacture of electric or electronic components (paragraph 58).  The 
Bradley II is relied upon as evidence to establish a fact that a microcellular polyamide foam obtained by using injection molding in the presence of a fluid in the supercritical state composed of a core of low density and a skin with density close to that of the polymer making up the matrix (paragraphs 70 and 71).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to motivated by the desire to substitute the foam molded material disclosed in Bradley I for the foam layer disclosed in Merlette motivated by the desire to provide the foam layer having excellent energy absorption, mechanical stability and good surface quality without compromising the weight of the foam layer.   
Merlette does not disclose that the injection molding process comprises a step of heating a mold according to a rapid heating and cooling molding technique, and a step of injecting the foamable resin at a lower pressure than the foamable rein without the supercritical fluid.  
However, these claimed recitations are product-by-process limitations not as yet shown to produce a patentably distinct component.  The composite lightweight wheel rim of Merlette as modified by the Bradley references is identical to or only slightly different than the claimed component prepared by the method set out in the claim, because the claimed component and the prior art composite lightweight wheel rim are formed from the same materials, having structural similarity.  The resulting 
The resulting composite lightweight wheel rim for spoke wheels having an inner and an outer ring separated by a low density rigid foam layer.  The resulting composite lightweight wheel rim is non-planar with the foam layer being formed on the periphery portion of the inner ring or the outer ring.  The inner and outer rings are made of a thermoplastic resin and carbon fibers incorporated therein.  The thermoplastic resin comprises polyamide.  The low density, rigid foam layer is obtained by injecting expandable resin foam into a space between the inner and outer rings.  The resin of the rings must directly bond with the resin in the foam layer in view of the identical injection molding.    
The modified foam layer comprises a foam core with an integral skin having a greater concentration of a resin, and a lower surface roughness than the foam core.   The modified foam layer comprises a thermoplastic resin and 35% by weight of glass fibers incorporated therein.  The modified foam layer has a plurality of gas bubbles using nitrogen and/or carbon dioxide in a supercritical state.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the 
	

Applicant alleges that “the NFOA (Non-Final Office Action) improperly asserts that the claims are “product-by-process” claims, and thus these claimed elements that are missing in the cited documents may be ignored”.  The examiner respectfully disagrees. 
As discussed in MPEP §§ 2113 and 2173.05 (p), product-by-process claims are examined only with regard to the product they recite, meaning that the prior art need only disclose the claimed product, regardless of the process used to create the prior art product, except to the extent that any portion of the recited process includes structural product limitations, which are considered for patentability. 
For the current application, the recitations of an injection molding process comprising a step of heating a mold according to a rapid heating and cooling molding technique, and a step of injecting the foamable resin at a lower pressure than the foamable rein without the supercritical fluid has been examined by the Office on the basis of the existence of product in the prior art and of any structural product limitations recited in steps of the injection molding.  

The low density, rigid foam layer is obtained by injecting expandable resin foam into a space between the inner and outer rings (column 4, lines 45-50).  Merlette and Applicant use the same injection molding to secure the foam layer to the inner and outer rings; therefore, the resin of the rings must directly bond with the resin in the foam layer.    
Bradley I discloses a lightweight microcellular polyamide shaped article obtained by injection molding a polyamide matrix in the presence of a fluid in the supercritical state (abstract).  The shaped article further includes 0.1 to 70% by weight of glass fibers incorporated therein (paragraphs 14-17, 39, and 41).   In particular, the shaped article contains 35 wt% of glass fibers meeting the claimed content of the glass fibers within a threshold range (table 2).  The shaped article is useful for the manufacture of electric or electronic components (paragraph 58).  The shaped article has a plurality of gas bubbles using nitrogen and/or carbon dioxide in a supercritical state (paragraph 49).   

As there is a motivation to combine teachings of Merlette and Bradley references, a prima facie case of obviousness is said to exist. 

Claims 1, 2, 4, 5, 7, 8, 17, 18, 20, 21-25, 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over CN’865 in view of in view of US 2020/0262111 to Raithel et al. (hereinafter “Raithel”).
CN’865 discloses a light weight board useful as a housing or protective cover for electronic products comprising a foam layer sandwiched between two carbon fiber plates (page 2).  The light weight board foam is formed by bonding and pressing a preformed foam layer to preformed carbon fiber plate at a temperature of from 150-200oC (page 2).  This is a clear indication that the resin in the preformed foam layer must bond to the resin of the preformed carbon fiber plates during hot pressing so as to affix the foam layer to the carbon fiber plate.  The foam layer is made of a thermoplastic or thermosetting resin (page 2).  In particular, the foam layer is made of polypropylene, polyethylene, polystyrene, polyurethane and each of comprising a thermoplastic resin (page 2).  
CN’865 does not explicitly disclose a foam layer made of a resin and glass fiber incorporated therein wherein the foam layer comprises a foam core with an integral skin having a higher concentration of a resin than the foam core and a lower 
Raithel, however, discloses an integral foam material obtained by injection molding having a foam core and a compacted, closed external skin wherein the integral foam material comprises a thermoplastic resin and 0.05 to 15% by weight of glass fibers incorporated therein (paragraphs 42, 46 and 48).   The integral foam has a maximal density reduction, minimal thickness of skin layer and good surface quality (paragraph 20).  This is a good indication that the integral skin has a higher concentration of a resin than the foam core, and a lower surface roughness than the foam core.   The integral foam material is suitable for use as a supporting shell or a casing component (paragraph 198).  The integral foam material has a plurality of gas bubbles by using nitrogen and/or carbon dioxide in a supercritical state (paragraphs 42 and 147).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to motivated by the desire to substitute the foam molded material disclosed in Bradley I for the foam layer disclosed in CN’865 motivated by the desire to provide the foam layer having excellent energy absorption, mechanical stability and good surface quality without compromising the weight of the foam layer.    

However, they are product-by-process limitations not as yet shown to produce a patentably distinct component.  The light weight board of CN’865 as modified by the Bradley references is identical to or only slightly different than the claimed component prepared by the method set out in the claim, because the claimed component and the prior art lightweight board are formed from the same materials, having structural similarity.  The resulting lightweight board meets all structural limitations and chemistry required by the claims. 
The resulting light weight board comprises a foam layer sandwiched between two carbon fiber plates.  The resulting lightweight board is useful as a housing or protective cover for electronic products comprising a foam layer sandwiched between two carbon fiber plates.  The light weight board foam is formed by bonding and pressing a preformed foam layer to preformed carbon fiber plate at a temperature of from 150-200oC.  As the foam layer can be made of a thermoplastic resin such as polypropylene, polyethylene or polystyrene, the carbon fiber plate must have a thermoplastic resin that is able to melt at high temperature and bond with the thermoplastic resin in the foam layer so that the foam layer can be affixed to the carbon fiber plate.  
The modified foam layer is an integral foam material obtained by injection molding having a foam core and a compacted, closed external skin wherein the 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with CN’865 in view of Raithel.  
	
As to claims 28, 30 and 32, in view of a sandwich structure of the CN’865 light weight board, the foam layer is expected to be co-extensive with the cover layer.  The foam layer is formed on the cover layer including a periphery portion of the cover layer.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788